Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present office action represents the first action on the merits.
Claims 1-20 are pending.

Priority
This application claims priority to U.S. Patent Application No. 14/231,348 dated 31 March 2014.

Claim Objections
Claim 10 is objected to because there appears to be a word missing in the limitation reciting “an interpretation receiver configured to an electronic interpretation....” Per the other independent claims, the word “receive” appears to be missing after “configured to.” Appropriate correction/clarification is required.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 10
an requisition receiver configured to receive
a requisition parser configured to identify
a requisition detector configured to detect
a requisition ranking or scoring module configured to respectively rank or score
a cumulative requisition ranking or scoring module configured to determine
an interpretation receiver configured to [receive]
an interpretation parser configured to parse
an interpretation detector configured to detect
an interpretation ranking or scoring module configured to respectively rank or
score
a cumulative interpretation ranking or scoring module configured to generate
a determiner configured to determine
Claim 12
a notifier configured to notify
Claim 13
a first context adjuster configured to detect...and adjust
Claim 14
a second context adjuster configured to determine
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	The as-filed disclosure does not describe any structure associated with the identified elements. These elements only appear at Spec. Para. 0030 which does not describe any structure associated with them. The Examiner notes that while the system includes “one or more computer devices” the identified elements are not recited to be part of the one or more computer devices, necessitating interpretation under 112(f). The Examiner suggests reciting that the one or more computer devices comprises the various identified elements which would alleviate the issue.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 10, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method, system (presumed to be within a statutory class for subject matter eligibility evaluation) and Computer-Readable Medium (“CRM”) for processing data.
The limitations of receiving a requisition comprising an order for an interpreter to interpret one or more files; parsing the requisition to identify requisition words in the requisition; detecting which of the requisition words or variants thereof is/are present in a first data store of keywords; respectively ranking or scoring the requisition word(s) or variant(s) thereof
that is/are present in the first data store; generating a cumulative requisition rank or score based on the rank(s) or score(s) of the requisition word(s) or variant(s); receiving an interpretation generated by the interpreter, the interpretation comprising interpretive data based on the one or more files; parsing the interpretation to identify interpretation words in the interpretation; detecting which of the interpretation words or variants thereof is/are present in a second data store of keywords; respectively ranking or scoring the interpretation word(s) or variant(s) thereof that is/are present in the second data store; generating a cumulative interpretation rank or score based on the rank(s) or
score(s) of the interpretation word(s) or variant(s); and determining whether the cumulative interpretation rank or score meets a threshold of the cumulative requisition rank or score, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting one or more computing devices having a first and second database (Claim 1) a system of devices (presumed to be within a statutory class for subject matter eligibility evaluation) (Claim 10), or a CRM and electronic device (Claim 17), nothing in the claim precludes the step from practically being performed in the mind (see, e.g., Decision on Appeal for parent application No. 14/231,348 dated 26 September 2019 at Pg. 16). For example, but for the noted additional computer elements, this claim encompasses a person mentally interpreting one or more files in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	Alternatively, the identified limitations, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting one or more computing devices having a first and second database (Claim 1) a system of devices (presumed to be within a statutory class for subject matter eligibility evaluation) (Claim 10), or a CRM and electronic device (Claim 17), the claimed invention amounts to managing personal behavior or interaction between people. For example, but for the noted additional computer elements, this claim encompasses a person following a series of rules or steps to interpret one or more files in the manner described in the identified abstract idea, supra. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of one or more computing devices having a first and second database (Claim 1) a system of devices (presumed to be a generic computer for subject matter eligibility evaluation) (Claim 10), or a CRM and electronic device (Claim 17) that implements the identified abstract idea. These devices are described by the applicant as one or more generic computers (see Spec. at Para. 0053, 0054) and are recited at a high-level of generality (i.e., a generic computer performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using one or more computing devices having a first and second database (Claim 1) a system of devices (presumed to be a generic computer for subject matter eligibility evaluation) (Claim 10), or a CRM and electronic device (Claim 17) to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Claims 2-9, 11-16, and 18-20 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 2, 6, 11, 15 merely describe(s) the data stores. Claim(s) 3, 12 merely describe(s) outputting a notification. Outputting data is interpreted as part of the Method of Organizing Human Activity and, under the mental process analysis, represents extra-solution activity which is insufficient to provide a practical application and is well-understood, routine, and conventional (i.e., data transmission) per MPEP 2106.05(d) and thus insufficient to provide significantly more. Claim(s) 4, 13, 18 merely describe(s) additional detection and adjusting steps which are interpreted as part of the abstract idea. Claim(s) 5, 14, 20 merely describe(s) additional determining step(s) which are interpreted as part of the abstract idea. Claim(s) 7, 8, 9, 16, 20 merely describe(s) how the ranking/scoring occurs. 
	
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations
Claim 10
an requisition receiver configured to receive
a requisition parser configured to identify
a requisition detector configured to detect
a requisition ranking or scoring module configured to respectively rank or score
a cumulative requisition ranking or scoring module configured to determine
an interpretation receiver configured to [receive]
an interpretation parser configured to parse
an interpretation detector configured to detect
an interpretation ranking or scoring module configured to respectively rank or
score
a cumulative interpretation ranking or scoring module configured to generate
a determiner configured to determine
Claim 12
a notifier configured to notify
Claim 13
a first context adjuster configured to detect...and adjust
Claim 14
a second context adjuster configured to determine
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Masarie et al. (U.S. Pre-Grant Patent Publication No. 2006/0235881) in view of Lee et al. (U.S. Pre-Grant Patent Publication No. 2013/0212475).

REGARDING CLAIM 1
Masarie teaches the claimed computer-implemented method for processing data comprising:
with a computer system comprising one or more computing devices, [Fig. 1, Para. 0024 teaches a server that implements the functionality of the invention.]
receiving an electronic requisition comprising an order for an interpreter to interpret one or more files; [Para. 0023, 0024 teaches data to be analyzed is sent to and received by the server. This is interpreted as a requisition (i.e., request) for the software on the server (an interpreter) to analyze the data (interpret one or more files).]
parsing the electronic requisition to identify requisition words in the requisition; [Para. 0022, 0034 teaches parsing the sent data to identify sigs (requisition words).]
detecting which of the requisition words or variants thereof is/are present in a first database of keywords; [Para. 0024 teaches that the system determines whether the sigs are in a table (a first database of keywords).]
respectively ranking or scoring the requisition word(s) or variant(s) thereof that is/are present in the first database; [Para. 0024 teaches that the usage count for each identified sigs is incremented (ranking or scoring).]
generating a cumulative requisition rank or score based on the rank(s) or score(s) of the requisition word(s) or variant(s); [Para. 0024 teaches that the usage count for each identified sigs is incremented (interpreted as a cumulative requisition ranking or scoring). The Examiner notes that the limitation only requires a cumulative rank based on one rank (“the rank(s)”, which may be singular) of one word (“of the interpretation word(s)”, which may also be singular). Because Masarie teaches that each sig’s count is incremented (ranked or scored), Masarie necessarily teaches “a cumulative requisition rank” for each word.]
Masarie may not explicitly teach
parsing the electronic interpretation to identify interpretation words in the interpretation;
detecting which of the interpretation words or variants thereof is/are present in a second database of keywords; 
respectively ranking or scoring the interpretation word(s) or variant(s) thereof that is/are present in the second database; 
generating a cumulative interpretation rank or score based on the rank(s) or score(s) of the interpretation word(s) or variant(s); and 
determining whether the cumulative interpretation rank or score meets a threshold of the cumulative requisition rank or score. 
Lee at Para. 0051-0053, 0058, 0059 teaches that it was known in the art of computerized healthcare, at the time of filing, to provide a sorted list of suggested words for a radiology report based on words in a database of words
receiving an electronic interpretation generated by the interpreter, the electronic interpretation comprising interpretive data based on the one or more files; [Lee at Para. 0052, 0058 teaches a radiological report input that is received from a radiologist. Para. 0052 teaches that the report includes interpretive data. As is known in the art, a radiology report requires that a radiological scan be presented to the radiologist for interpretation (one or more files; the medical order to be performed of Masarie).]
parsing the electronic interpretation to identify interpretation words in the interpretation; [Lee at Para. 0051, 0052 teaches that words are identified in the report.]
detecting which of the interpretation words or variants thereof is/are present in a second database of keywords; [Para. 0052 teaches that a list of sorted relevant words are identified. Para. 0059 teaches that the words are identified in a database of words (a second database of keywords).]
respectively ranking or scoring the interpretation word(s) or variant(s) thereof that is/are present in the second database; [Para. 0052 teaches that the words to be suggested are sorted with the most relevant terms on top based on context (interpreted as ranking).]
generating a cumulative interpretation rank or score based on the rank(s) or score(s) of the interpretation word(s) or variant(s); and [Para. 0052 teaches that the words to be suggested are sorted with the most relevant terms on top based on context. The Examiner notes that the limitation only requires a cumulative rank based on one rank (“the rank(s)”, which may be singular) of one word (“of the interpretation word(s)”, which may also be singular). Because Lee teaches that each word is ranked in the list, Lee necessarily teaches “a cumulative interpretation rank” for each word.]
determining whether the cumulative interpretation rank or score meets a threshold of the cumulative requisition rank or score. [Lee at Para. 0052, 0053 teaches that the word on top (a threshold; interpreted as the word of Masarie) is presented and thus determined. Lee at Para. 0060 alternately teaches that words having the greatest frequency (also a threshold) are included in the ranked list.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the medical order analysis system of Masarie to provide a sorted list of suggested words for a radiology report based on words in a database of words as taught by Lee, with the motivation of improving report consistency and accuracy (see Lee at Para. 0005).

REGARDING CLAIM 2
Masarie/Lee teaches the claimed computer-implemented method for processing data of Claim 1. Masarie/Lee may not explicitly teach
wherein the first database and the second database are the same.
However, a claim may be rendered obvious where the limiting function is that of making a set of prior-known elements contiguous, i.e., bringing them together. In this case, the limiting function is that of bringing together two separate databases taught by Masarie and Lee (see citations, supra) together into the same database. As such, this claim would have been prima facie obvious to one of ordinary skill in the art at the time of the invention. MPEP 2144.04.



REGARDING CLAIM 3
Masarie/Lee teaches the claimed computer-implemented method for processing data of Claim 1. 
further comprising notifying the interpreter to modify or supplement the electronic interpretation when the cumulative interpretation rank or score does not meet the threshold. [The threshold is interpreted to be met thus this optional feature is not addressed.]
The USPTO interprets claim limitations that contain “if, may, might, can, could, when, potentially, possibly” as optional language. As a matter of linguistic precision, optional claim elements do not narrow claim limitations since they can be omitted; “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.” MPEP 2111.04 & 2173.05(d) (see also In re Johnston, 435 F3d 1381, 77 USPQ2d 1788 (Fed Cir 2006)).

REGARDING CLAIM 4
Masarie/Lee teaches the claimed computer-implemented method for processing data of Claim 1. Masarie/Lee further teaches
further comprising detecting which of the interpretation words or variants thereof are contextual terms and adjusting the rank or score of any interpretation word that is adjacent or within a number of words of a contextual term in the electronic interpretation or the variant thereof. [Lee at Para. 0052, 0074 teaches that the list of words is based on the context data related to the words in other portions/sections of the report (within a number of words of a contextual term in the electronic interpretation). See also Para. 0084-0086 where the words are prioritized (interpreted as adjusting) based on their co-occurrence.]

REGARDING CLAIM 5
Masarie/Lee teaches the claimed computer-implemented method for processing data of Claim 1. Masarie/Lee further teaches
further comprising determining a context of the electronic requisition and determining the rank or score of one or more interpretation words or variants thereof based on the context. [Masarie at Para. 0022 teaches that the order is determined to be a medication order (a context) and that the usage count is based on the word (sigs) in the medication order.]

REGARDING CLAIM 6
Masarie/Lee teaches the claimed computer-implemented method for processing data of Claim 1. Masarie/Lee further teaches
wherein the first database and the second database are computer-processable collections of medical terms. [Masarie at Para. 0010, 0024 teaches that the table contains sigs which are medical instructions (medical terms). Lee at Para. 0059 teaches that the words are related to a radiology report (also medical terms).]


REGARDING CLAIM 7
Masarie/Lee teaches the claimed computer-implemented method for processing data of Claim 1. Masarie/Lee further teaches
wherein respectively ranking or scoring the requisition word(s) or variant(s) thereof occurs substantially simultaneous with detecting which of the requisition words or variants thereof is/are present in the first database of keywords. [The determining of sigs in the table and incrementing the usage count of Masarie (see citations supra) are interpreted to occur substantially simultaneously, there being no claimed indication as to what “substantially simultaneous” entails.]

REGARDING CLAIM 8
Masarie/Lee teaches the claimed computer-implemented method for processing data of Claim 1. Masarie/Lee further teaches
wherein respectively ranking or scoring the interpretation word(s) or variant(s) thereof occurs substantially simultaneous with detecting which of the interpretation words or variants thereof is/are present in the second database of keywords. [The determining of words in the database and sorting of words to be suggested of Lee (see citations supra) are interpreted to occur substantially simultaneously, there being no claimed indication as to what “substantially simultaneous” entails.]


REGARDING CLAIM 9
Masarie/Lee teaches the claimed computer-implemented method for processing data of Claim 1. Masarie/Lee further teaches
wherein respectively ranking or scoring the interpretation word(s) or variant(s) thereof comprises assigning an increasingly higher rank or score depending on a seriousness, abnormality, or criticality of a condition, finding, or variation indicated by the respective word or variant thereof. [Lee at Para. 0051, 0052 teaches that a word is promoted to the top of the list (interpreted as assigning an increasingly higher rank) based on whether it is associated a condition (criticality of a variation, the Examiner noting that there is no claimed description as to what criticality of a variation must or must not entail).]

REGARDING CLAIM(S) 10-15 AND 16
Claim(s) 10-15 and 16 is/are analogous to Claim(s) 1-6 and 9, respectively, thus Claim(s) 10-15 and 16 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1-6 and 9.

REGARDING CLAIM(S) 17-20
Claim(s) 17-20 is/are analogous to Claim(s) 1, 4, 5, and 9, respectively, thus Claim(s) 17-20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1, 4, 5, and 9.


Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Sedeghi (U.S. Pre-Grant Patent Publication No. 2014/0365232) which discloses a system for providing guidance during the creation of a radiology report that includes providing suggestions based on clinical guidelines.
Curtis et al. (U.S. Patent No. 8,713,034) which discloses a system that identifies similar documents using text derived from a current document based on scoring the words.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626